FILED
                           NOT FOR PUBLICATION
                                                                           DEC 20 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KENNETH R. PEDRO,                                No.    15-15417

              Plaintiff-Appellant,               D.C. No. 2:13-cv-00492-CMK

 v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant-Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Craig Kellison, Magistrate Judge, Presiding

                          Submitted December 15, 2016**
                             San Francisco, California

Before: KOZINSKI, BYBEE, and N.R. SMITH, Circuit Judges.

      Kenneth Pedro appeals the district court’s decision upholding the denial of

his application for disability insurance benefits. We affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1.    Substantial evidence supports the Administrative Law Judge’s (“ALJ”)

decision to discount the medical reports from Dr. Cushman and Dr. Felix. Dr.

Cushman’s report relies largely on Pedro’s subjective complaints. It contains

limited clinical observations and the results of some short cognitive tests, none of

which showed anything remarkable. Dr. Felix’s report was similarly based on

Pedro’s subjective complaints, largely incorporated Dr. Cushman’s findings, and

even noted the lack of background information necessary to reach any definitive

conclusions. The ALJ did not err in giving these reports minimal weight. See

Turner v. Comm’r of Soc. Sec., 613 F.3d 1217, 1223 (9th Cir. 2010); Tonapetyan v.

Halter, 242 F.3d 1144, 1149 (9th Cir. 2001).

2.    Substantial evidence also supports the ALJ’s determination that Pedro was

not credible. The ALJ noted inconsistencies in Pedro’s testimony, found it

incredible that Pedro was not being treated for his allegedly disabling anxiety, and

noted that Pedro did not show signs of anxiety at the hearing. These are all

relevant considerations that the ALJ properly took into account. See Burch v.

Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (“The ALJ is permitted to consider

lack of treatment in his credibility determination.”); Thomas v. Barnhart, 278 F.3d

947, 958–59 (9th Cir. 2002) (listing a variety of factors an ALJ may consider in

making an adverse credibility determination); Tonapetyan, 242 F.3d at 1148


                                          2
(noting that an ALJ may not “rely on his own observations of the claimant at the

hearing as the sole reason for rejecting the claimant’s complaints,” but may

consider such observations as one factor).

3.    Finally, substantial evidence supports the ALJ’s decision to discount the

written statements from Pedro’s family. “If the ALJ wishes to discount the

testimony of the lay witnesses, he must give reasons that are germane to each

witness.” Dodrill v. Shalala, 12 F.3d 915, 919 (9th Cir. 1993). The ALJ noted that

Pedro’s wife’s statement was not supported by objective medical evidence and that

his mother’s and sister’s statements were inconsistent with other evidence in the

record. Although the ALJ should not have discredited Pedro’s wife’s statement

based on their close relationship, this error was harmless in light of the ALJ’s other

reasons for discounting her statement. See Valentine v. Comm’r Soc. Sec. Admin.,

574 F.3d 685, 694 (9th Cir. 2009).

      AFFIRMED.




                                          3